DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 3/30/2022 has been entered.  Claims 6 and 15 have been canceled.  Claims 21 and 22 are new.  Claims 1-5, 7-14 and 16-22 are currently pending. The amendment has overcome the 112-rejection indicated in the non-final Office Action dated 12/30/2021.

Claim Objections
Claims 1-5, 7-9 and 18-22 are objected to because of the following informalities:  
Claim 1 is missing the conjunction “and” at the end of line 2 before the last element of “an interface circuit” so this claim is being interpreted with the conjunction “and” between the elements; and
Claim 18 has an extra conjunction “and” in line 6, which should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0092731 (hereinafter Beck) in view of US 2021/0385662 (hereinafter Furuichi) and US 2021/0099886 (hereinafter Taneja).
Regarding claims 10 and 18, Beck teaches a medium / method, comprising: determining a desired bandwidth in a shared-license-access band of frequencies (FIG. 2, 204; [0002][0020]: details list of channel provided by channel evaluator, as desired bandwidth; CBRS is for shared spectrum user in the 3.5 GHz band, as in a shared-license-access band of frequencies); selecting two or more sub-spectra based at least in part on the desired bandwidth (FIG. 2, 206: details selecting one or more channels from the list, as two or more sub-spectra), wherein a sum of ranges of frequencies in the sub-spectra equals the desired bandwidth (FIG. 2, 204: details a list of channels, as desired bandwidth which is equal to the list where the channels are selected), and a given sub-spectra comprises a range of frequencies ([0003] details CBRS band can be thought of as channels, users may consume from 5MHz up to the entire 150 MHz); providing, addressed to a computer, grant requests for the sub-spectra (FIG. 2, 208: details request access to the selected one or more channels), wherein a given grant request in the grant requests comprises a request to reserve a given one of the sub-spectra for use by the radio node ([0019]: details CBSD sends a request to SAS to request access to the selected channels), and a probability of approval of the given grant request is larger than a probability of a second grant request for the desired bandwidth ([0019][0023][0024]: details channel assigned by the SAS is more likely to provide a better level of service than if a channel were selected without input from channel evaluator; higher probability of the channel becoming unavailable; lower interference margin has a higher probability of having their transmit power reduced).  
Beck does not explicitly teach receiving grant responses associated with the computer, wherein the grant responses comprise approvals of grants for the sub-spectra;  providing, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra; receiving heartbeat responses associated with the computer, wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra; and aggregating the sub-spectra into a single aggregate channel.  
However, Furuichi teaches receiving grant responses associated with the computer (FIG. 22, S63), wherein the grant responses comprise approvals of grants for the sub-spectra ([0326]: details reports a successful grant request as a grant response; due to the successful grant request, the state of the grant shifts to Granted);  providing, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra (FIG. 22, S67); receiving heartbeat responses associated with the computer (FIG. 22, S68), wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra ([0332]: details transmits a successful heartbeat response; the state of the grant shifts to Authorized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Furuichi and include receiving grant responses associated with the computer, wherein the grant responses comprise approvals of grants for the sub-spectra;  providing, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra; receiving heartbeat responses associated with the computer, wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra of Furuichi with Beck.  Doing so would improve the functioning of the network (Furuichi, at paragraph [0067]).
Moreover, Taneja teaches aggregating the sub-spectra into a single aggregate channel ([0078]: details carrier aggregation of frequency sub channels).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Taneja and include aggregating the sub-spectra into a single aggregate channel of Taneja with Beck.  Doing so would improve the resource management (Taneja, at paragraph [0055]).

Regarding claims 11 and 21, Beck teaches, wherein the computer comprises a spectrum allocation server (SAS) ([0019]: details CBSD sends a request to SAS to request access to the selected channels).  

Regarding claims 12 and 22, Beck teaches, wherein the spectrum comprises a band of frequencies associated with a Citizens Broadband Radio Service (CBRS) ([0003] details CBRS band can be thought of as channels, users may consume from 5MHz up to the entire 150 MHz). 

Regarding claim 16 and 20, Beck teaches wherein at least two of the sub-spectra have different sizes frequencies ([0020], [0029]: details channels can be 5 MHz, 10 MHz, or 20 MHz).  

Regarding claim 17, Beck teaches wherein the desired bandwidth is determined based at least in part on: a communication history of the radio node, a current capacity demand of the radio node, or an estimated capacity demand of the radio node frequencies ([0026]: details historical data, as communication history of the radio node).  

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Furuichi and Taneja, further in view of US 2020/0343984 (hereinafter Zhao).
Regarding claim 13 and 19, Beck does not explicitly teach wherein at least two of the sub-spectra are separated by an intervening band of frequencies.  
However, Zhao teaches wherein at least two of the sub-spectra are separated by an intervening band of frequencies (Figure 16: details channel scores table where Ch1 and Ch5 are separated by channels 2-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Zhao and include at least two of the sub-spectra are separated by an intervening band of frequencies of Zhao with Beck.  Doing so would improve communication quality (Zhao, at paragraph [0123]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Furuichi and Taneja, further in view of US 2020/0187133 (hereinafter Syed).
Regarding claim 14, Beck does not explicitly teach wherein the communication with the computer comprises wired communication. 
However, Syed teaches wherein the communication with the computer comprises wired communication ([0049]: details communication link 138 are wired communication links). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Syed and include wired communication of Syed with Beck.  Doing so would allow the SAS to manage a large plurality of UE and CBSD (Syed, at paragraph [0050]).

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Beck, Furuichi and Taneja.
Regarding claim 1, Syed teaches a radio node, comprising: a node or connector configured to communicatively couple to a network (FIGURE 4, 400: details component in CBSD such as RX/TX); an interface circuit, communicatively coupled to the node or connector (FIGURE 4, 405: details network interface), configured to communicate with a computer (FIGURE 10A, 1004: details CBSD transmit to a SAS of a CBRS network). 
Syed does not explicitly teach wherein the interface circuit is configured to: determine a desired bandwidth in a shared-license-access band of frequencies; select two or more sub-spectra based at least in part on the desired bandwidth, wherein a sum of ranges of frequencies in the sub-spectra equals the desired bandwidth, and a given sub-spectra comprises a range of frequencies; provide, addressed to the computer, grant requests for the sub-spectra, wherein a given grant request in the grant requests comprises a request to reserve a given one of the sub-spectra for use by the radio node, and a probability of approval of the given grant request is larger than a probability of a second grant request for the desired bandwidth; receive grant responses associated with the computer, wherein the grant responses comprise approvals of grants for the sub-spectra;  provide, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra; receive heartbeat responses associated with the computer, wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra; and aggregate the sub-spectra into a single aggregate channel.  
However, Beck teaches determine a desired bandwidth in a shared-license-access band of frequencies (FIG. 2, 204; [0002][0020]: details list of channel provided by channel evaluator, as desired bandwidth; CBRS is for shared spectrum user in the 3.5 GHz band, as in a shared-license-access band of frequencies); select two or more sub-spectra based at least in part on the desired bandwidth (FIG. 2, 206: details selecting one or more channels from the list, as two or more sub-spectra), wherein a sum of ranges of frequencies in the sub-spectra equals the desired bandwidth (FIG. 2, 204: details a list of channels, as desired bandwidth which is equal to the list where the channels are selected), and a given sub-spectra comprises a range of frequencies ([0003] details CBRS band can be thought of as channels, users may consume from 5MHz up to the entire 150 MHz); and provide, addressed to the computer, grant requests for the sub-spectra (FIG. 2, 208: details request access to the selected one or more channels), wherein a given grant request in the grant requests comprises a request to reserve a given one of the sub-spectra for use by the radio node ([0019]: details CBSD sends a request to SAS to request access to the selected channels), and a probability of approval of the given grant request is larger than a probability of a second grant request for the desired bandwidth ([0019][0023][0024]: details channel assigned by the SAS is more likely to provide a better level of service than if a channel were selected without input from channel evaluator; higher probability of the channel becoming unavailable; lower interference margin has a higher probability of having their transmit power reduced).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Beck and include determine a desired bandwidth in a shared-license-access band of frequencies; select two or more sub-spectra based at least in part on the desired bandwidth, wherein a sum of ranges of frequencies in the sub-spectra equals the desired bandwidth, and a given sub-spectra comprises a range of frequencies; provide, addressed to the computer, grant requests for the sub-spectra, wherein a given grant request in the grant requests comprises a request to reserve a given one of the sub-spectra for use by the radio node, and a probability of approval of the given grant request is larger than a probability of a second grant request for the desired bandwidth of Beck with the interface circuit of Syed.  Doing so would improve shared spectrum communication system (Beck, at paragraph [0019]).
Furthermore, Furuichi teaches receive grant responses associated with the computer (FIG. 22, S63), wherein the grant responses comprise approvals of grants for the sub-spectra ([0326]: details reports a successful grant request as a grant response; due to the successful grant request, the state of the grant shifts to Granted); provide, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra (FIG. 22, S67); receive heartbeat responses associated with the computer (FIG. 22, S68), wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra ([0332]: details transmits a successful heartbeat response; the state of the grant shifts to Authorized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Furuichi and include receive grant responses associated with the computer, wherein the grant responses comprise approvals of grants for the sub-spectra;  provide, addressed to the computer, heartbeat requests to request authorization to transmit in the granted sub-spectra; receive heartbeat responses associated with the computer, wherein the heartbeat responses authorize the radio node to transmit in the granted sub-spectra of Furuichi with Syed.  Doing so would improve the functioning of the network (Furuichi, at paragraph [0067]).
Moreover, Taneja teaches aggregating the sub-spectra into a single aggregate channel ([0078]: details carrier aggregation of frequency sub channels).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Taneja and include aggregating the sub-spectra into a single aggregate channel of Taneja with Syed.  Doing so would improve the resource management (Taneja, at paragraph [0055]).

Regarding claim 2, Syed teaches, wherein the computer comprises a spectrum allocation server (SAS) (FIGURE 10A, 1004: details CBSD transmit to a SAS of a CBRS network).  

Regarding claims 3, Syed teaches, wherein the spectrum comprises a band of frequencies associated with a Citizens Broadband Radio Service (CBRS) ([0003]: details utilize limited frequency spectrum available to the CBRS network). 

Regarding claims 5, Syed teaches wherein the communication with the computer comprises wired communication ([0049]: details communication link 138 are wired communication links). 

Regarding claims 7, Syed does not explicitly teach wherein at least two of the sub-spectra have different sizes.  
However, Beck teaches wherein at least two of the sub-spectra have different sizes frequencies ([0020][0029]: details channels can be 5 MHz, 10 MHz, or 20 MHz).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Beck and include wherein at least two of the sub-spectra have different sizes frequencies of Beck with Syed.  Doing so would improve shared spectrum communication system (Beck, at paragraph [0019]).

Regarding claims 8, Syed does not explicitly teach wherein the desired bandwidth is determined based at least in part on: a communication history of the radio node, a current capacity demand of the radio node, or an estimated capacity demand of the radio node.  
However, Beck teaches wherein the desired bandwidth is determined based at least in part on: a communication history of the radio node, a current capacity demand of the radio node, or an estimated capacity demand of the radio node frequencies ([0026]: details historical data, as communication history of the radio node).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Beck and include the desired bandwidth is determined based at least in part on: a communication history of the radio node, a current capacity demand of the radio node, or an estimated capacity demand of the radio node frequencies of Beck with Syed.  Doing so would improve shared spectrum communication system (Beck, at paragraph [0019]).

Regarding claim 9, Syed teaches wherein the radio node comprises: an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB ([0088]: details CBSD incorporates eNodeB).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Beck, Furuichi and Taneja as applied to claim 1 above, and further in view of Zhao.
Regarding claims 4, Syed does not explicitly teach wherein at least two of the sub-spectra are separated by an intervening band of frequencies.  
However, Zhao teaches wherein at least two of the sub-spectra are separated by an intervening band of frequencies (Figure 16: details channel scores table where Ch1 and Ch5 are separated by channels 2-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed to incorporate the teachings of Zhao and include at least two of the sub-spectra are separated by an intervening band of frequencies of Zhao with Syed.  Doing so would improve communication quality (Zhao, at paragraph [0123]).


Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Regarding the claim objections, Applicant alleges that the conjunction “and” is not missing before the last claim element. Examiner respectfully disagrees.  Specifically, claim 1 is an apparatus claim directed to a radio node that has at least two elements: node or connector and interface circuit.  There should be an “and” at the end of line 2 between the two claimed elements of the radio node.

Regarding the art rejections, Applicant alleges that Taneja does not teach that the aggregation are performed by a single electronic device. Examiner respectfully disagrees because the claims may be interpreted such that a plurality of electronic devices is used to perform the aggregation.  The claims do not explicitly recite that the aggregation is performed by only a single electronic device.  For example, in claim 1, it recites that a node comprising… an interface circuit… configured to: aggregate the sub-spectra into a single aggregate channel.  Because the preamble recites comprising and is interpreted as being open ended, the limitation “an interface circuit” may be interpreted as “one or more interface circuits” so even if the Taneja requires using different devices as alleged by the Applicant, it would still teach the limitation as claimed.  In other words, the claim could be interpreted to include a plurality of interface circuits that are configured together to: aggregate the sub-spectra into a single aggregate channel.  Therefore, according to the claim as currently written, the aggregation does not have to be performed by using only a single interface circuit/electronic device.
The claims do not require that only a single interface circuit is to be configured to aggregate the sub-spectra into a single aggregate channel.  Explicitly reciting that only a single interface circuit performs this feature may overcome the currently cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415